Citation Nr: 1707683	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-17 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Regional Office (RO) of St. Petersburg, Florida, in which the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for traumatic brain injury.  The Veteran filed a Notice of Disagreement (NOD) in December 2010 and the RO issued a Statement of the Case (SOC) in March 2012.  The Veteran filed a timely VA Form 9 in April 2012 and the RO issued a Supplemental SOC in June 2012.  

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A copy of the transcript has been associated with the claims file.

In April 2015, the Board declined to reopen the previously-denied claim of entitlement to service connection for traumatic brain injury.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision regarding this issue, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted additional pertinent medical evidence in December 2016.  The Veteran specifically stated that he did not waive his right to have the new evidence considered by the RO in the first instance.  Therefore, the case must be remanded to the RO for initial consideration of the additional evidence.  38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's application to reopen the previously denied claim for entitlement to service connection for traumatic brain injury, in light of all evidence of record, including the evidence received at the Board in December 2016. 

2.  After completing the above, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
3.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




